Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	This action is responsive to remarks filed 2/1/2021.
Response to Amendment
2.	The independent claims have been amended to incorporate previously indicated allowable subject matter.
Response to Arguments
3.	Applicants arguments filed have been considered and are persuasive.
Allowable Subject Matter
4.	Claims 1-2, 4-21 are allowed.
5.	The following is an examiner’s statement of reasons for allowance: the claims are allowed as they further teach:
A method, comprising: 
by a computer, obtaining distributed vector representations of words in a vocabulary identified in a corpus comprising a plurality of training short text messages, the distributed vector representations being obtained by processing context windows of the corpus using a continuous bag of words model, the continuous bag of words model individually processing each one of the context windows and obtaining an individual distributed vector representation for each one of the context windows; 
by the computer, estimating a plurality of Gaussian components of a Gaussian mixture model of the corpus using the distributed vector representations, the Gaussian , wherein the estimating the plurality of Gaussian components of the Gaussian mixture model of the corpus further comprises using bottleneck features obtained using neural networks; 
by the computer, receiving a sample short text message comprising a subset of the words in the vocabulary; and 
by the computer, determining a topic of the sample short text message based on a posterior distribution over the corpus topics for the sample short text message, the posterior distribution obtained using the Gaussian mixture model.

Regarding claim 1 Clinchant et al (2013/0204885) teaches A method (0005) comprising:
by a computer (Fig 1; 0019), obtaining distributed vector representations of words in a vocabulary identified in a corpus comprising an plurality of documents [training short text messages] (0015: text words/vocabulary words, includes all text words in a set of training documents; word vectors); 
	the distributed vector representations being obtained by processing context windows of 5the corpus using a continuous bag of words model, the continuous bag of words model 6individually processing each one of the context windows and obtaining an individual 7distributed vector representation for each one of the context windows (0015: text words/vocabulary words, includes all text words in a set of training documents; word vectors - windows used to obtain words inherently incorporated; 0017-0018: bag of embedded word vectors;
15) to obtain vectors for words (2; 22; 31));
by the computer, estimating a plurality of Gaussian components of a Gaussian mixture model of the corpus using the distributed vector representations, the Gaussian components representing corpus topics (0017: probabilistic topic model that models documents; probabilistic topic model is a Gaussian mixture model in which each Gaussian component represents a topic);
by the computer, receiving a sample document [short text message] comprising a subset of the words in the vocabulary (0032: input document); 
and by the computer, determining a topic of the sample document [short text message] based on a posterior distribution over the corpus topics for the sample document [short text message], the posterior distribution obtained using the Gaussian mixture model (0017: probabilistic topic model that models documents; probabilistic topic model is a Gaussian mixture model in which each Gaussian component represents a topic; probabilistic topic model can be used by…document retrieval or classification; 0032-0033 – distribution; determine topic/classifying of input/sample doc using topic model);
but does not specifically teach where Rao et al (2013/0273976) teaches a short text message (Abstract; 0024: SMS messages; short text string; 0026; 0030; 0035: text messages; 0039);
It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate Rao for an improved system, allowing topics of specific extracted text messages to also be determined.
wherein the estimating the plurality of Gaussian components of the Gaussian mixture model of the corpus further comprises using bottleneck features obtained using neural networks.

Therefore the closest art of record does not teach or make obvious the limitations of the claim.

The additional independent claims are allowed for similar rationale and reasoning as claim 1.
The dependent claims are allowed as they further limit the parent claims.

6.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAUN A ROBERTS whose telephone number is (571)270-7541.  The examiner can normally be reached Monday-Friday 9-5 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Washburn can be reached on 571-272-5551.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SHAUN ROBERTS/
Primary Examiner, Art Unit 2657